Citation Nr: 1226002	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot.  

2.  Entitlement to a compensable disability evaluation for dorsal boss at second cuneiform.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2002 to March 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was originally scheduled for a hearing before a member of the Board in May 2011.  The Veteran requested that this hearing be rescheduled, and she was subsequently scheduled for a hearing in August 2011.  However, the Veteran failed to report to this scheduled hearing.  VA has not received a statement of good cause for the Veteran's failure to report or a request to be scheduled for another hearing.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that there is no current right foot arthritis.  

2.  The Veteran's dorsal boss at second cuneiform of the right foot is manifested by mild symptomatology such as intermittent pain, impacting the Veteran's ability to stand, walk or drive for long periods of time; it is not characterized by malunion or nonunion of the tarsal or metatarsal bones, symptomatology that is moderate in severity, or arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for arthritis of the right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to a compensable disability evaluation for dorsal boss at second cuneiform have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5276-84 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in June 2006 and August 2008 addressed all notice elements listed under 3.159(b)(1) and the June 2006 letter was sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of what was required to substantiate a claim for an increased disability evaluation.  Specifically, that VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  

The Board recognizes that the Veteran has not received additional VA examination for the disorder on appeal since April 2008.  However, the Veteran has not submitted any evidence, or any correspondence, suggesting that her service-connected disability has increased in severity since this time.  New VA examination is necessary if there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  However, there is no reason to verify the current severity of the Veteran's disability as she has provided no information to suggest a change in her condition.   VA's Office of General Counsel (OGC) has determined that the Board is not required to remand an appealed disability benefits claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Right Foot Arthritis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that she is entitled to service connection for arthritis of the right foot.  

Service treatment records fail to reflect a diagnosis of arthritis of the right foot.  The first post-service evidence of treatment involving the foot is a July 2006 treatment note from the Peacock Foot Clinic.  This record notes a diagnosis of underlying basil arthritis of the right foot.  The Board assumes that this is referring to "basal" arthritis.  The Veteran was subsequently treated by a VA podiatrist in February 2008.  An X-ray of the right foot was interpreted as normal.  The podiatrist noted mild degenerative changes at the site of soft tissue swelling in the right foot.  However, a follow-up magnetic resonance image (MRI) was ordered which did not reveal arthritis.  

A VA examination of the right foot was conducted in April 2008.  X-rays of the right foot revealed a ganglion cyst.  However, the examiner specifically noted that there was no arthritis of the right foot.  It was also noted that the ganglion cyst was a separate, distinct, and unrelated diagnosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for arthritis of the right foot.  Although degenerative changes and arthritis were noted in July 2006 and February 2008, an April 2008 MRI did not reveal arthritis.  Furthermore, in April 2008 the examiner confirmed that there was no arthritis of the right foot.  Without a medical diagnosis of arthritis of the right foot, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  This is because the Veteran is not competent to provide testimony that she has arthritis of the right foot; rather, her testimony is only competent to the extent it delineates symptoms, because the presence and etiology of a disorder only detected upon testing such as x-rays and MRIs is not capable of lay observation.  Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. at 494.  

The Board notes that the Veteran asserted in November 2008 that her service-connected dorsal boss at second cuneiform had caused arthritis in the right foot.  See 38 C.F.R. § 3.310 (2011) (noting the requirements for secondary service connection).  However, as discussed above, the evidence demonstrates that the Veteran has not developed arthritis in the right foot as of this time.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for right foot arthritis is not warranted.

Dorsal Boss at Second Cuneiform

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was originally granted service connection for dorsal boss at second cuneiform in a June 2004 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 5299-5283, effective as of April 1, 2004.  In November 2005, the Veteran filed a claim for a higher disability evaluation.  This claim was denied in a January 2007 rating decision.  The Veteran appealed.  

In a July 2006 private medical record, the Veteran reported pain in the top of her right foot that was throbbing in nature.  X-rays revealed bony spurring of the second metatarsal cuneiform joint, and diagnoses of neuritis with tendonitis in the dorsal aspect and underlying "basil" arthritis were assigned.  In August 2006, the Veteran reported continued pain to palpation of the second metatarsal cuneiform joint.  Diagnoses of neuritis with tendonitis and underlying "vosil" arthritis of the right foot were assigned.  Again, the Board assumes that these terms refer to "basal" arthritis and that this is merely a transcription error. 

An April 2008 VA examination was conducted.  The Veteran described pain in the right foot on an intermittent basis, occurring as often as three to four times per day and lasting a few hours.  The Veteran described the pain as sharp and cramping, and it was noted that pain was elicited by physical activity, long-distance driving, or walking.  The Veteran reported that she required complete bed rest when her pain was at the extreme.  There was no history of hospitalization or surgery.  Examination failed to reveal painful motion, edema, disturbed circulation, weakness, muscle atrophy or tenderness.  The Veteran's gait was normal and there were no signs of deformity or abnormal weightbearing noted.  The Veteran did not require any assistive device for ambulation.  Slight tenderness of the plantar surface of the feet was noted on palpation.  The examiner concluded that the Veteran did not suffer from claw foot, dropped forefoot or marked varus deformity.  Hammertoes, Morton's metatarsalgia, hallux valgus and hallux rigidus were also not present.  The Veteran reported that this condition limited her ability to stand and walk and that she could only walk one-quarter of a mile.  The examiner noted there was no active motion in the metatarsophalangeal joints of the great toes.  The examiner diagnosed the Veteran with ganglion cyst of the right foot, noting that this was separate, distinct and unrelated to any other diagnosis.  The examiner further concluded that there was no arthritis of the right foot.  

Finally, the record contains a number of VA outpatient treatment notes.  A February 2008 X-ray revealed the bony structures of the right foot to be intact without evidence of fracture or dislocation.  The joint spaces were well-maintained and there was no associated soft tissue abnormality.  The Veteran reported occasional sharp pain and an achy type pain.  The Veteran reported that her condition improved when she wore shoes without tongues.  The diagnosis was synovial cyst of the right foot dorsum.  An April 2008 MRI was consistent with a synovial cyst.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for her dorsal boss at second cuneiform.  The Veteran is currently rated under Diagnostic Code 5299-5283.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  Under this code, a 10 percent disability evaluation is warranted for moderate malunion or non-union of the metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5283.  The record does not reflect that the Veteran suffers from malunion or non-union of the metatarsal bones, and as such, a higher disability evaluation would not be warranted under this code.  

The Board has also considered whether there are any other applicable Diagnostic Codes that may permit a higher disability evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the April 2008 VA examiner specifically concluded that there was no flatfoot, claw foot, Morton's disease, hallux valgus, hallux rigidus, or hammertoes.  Examination also revealed no weakness of the right foot.  As such, potentially applicable diagnostic codes do not provide for an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5282 (2011).

Diagnostic Code 5284 allows for a 10 percent disability evaluation when there is evidence of "other" foot injuries that are moderate in severity.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities; the Board must evaluate all of the evidence to make equitable and just decisions.  38 C.F.R. § 4.6 (2011).  However, the Board finds that the preponderance of the evidence indicates that the right foot disability is best characterized as mild rather than as moderate.  The Veteran reported significant pain; however that pain was characterized as intermittent.  The VA examiner also found no objective evidence of weakness, painful motion, or deformity.  The Veteran has asserted that standing or a lot of walking worsens her pain, but also noted that she did not have to stand or walk frequently at work.  In an August 2008 statement, the Veteran indicated that she was unable to do a lot of walking and standing or wear shoes with a heel.  She also indicated that the pain was not constant because some days she would wake up with pain while other days were good days.  In November 2008, she indicated that she experienced pain when pressure was applied.  Although the Board is sympathetic to the Veteran's situation, her reported symptomatology is more appropriately characterized as mild, and not moderate, disability.  

The Veteran also submitted statements from two co-workers and her mother.  These statements attest to the fact that the Veteran has pain in her foot.  Her co-workers also noted that the Veteran had missed days of work due to appointments or an inability to drive herself to work.  Having considered these statements, the Board does not find that they demonstrate entitlement to a compensable disability evaluation.  The Veteran has indicated that her foot pain is not constant and that her job does not require standing or frequent walking.  Therefore, these statements do not indicate a higher disability evaluation.  As such, the preponderance of the evidence demonstrates that the Veteran's foot injury is at most mild, and a compensable disability evaluation is not warranted under this code.  

Finally, the Board notes that a 10 percent disability evaluation can be assigned when there is X-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as discussed above, X-rays from April 2008 confirm that the Veteran does not in fact suffer from arthritis.  Accordingly, an increased evaluation under this diagnostic code is also not warranted.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected dorsal boss at second cuneiform include intermittent pain and a limited ability to stand and walk.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5276-84.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  The Veteran herself indicated in an August 2008 statement that her job did not require standing or frequent walking.  There also is no evidence of hospitalization.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a compensable disability evaluation at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for dorsal boss at second cuneiform must be denied.


ORDER

Service connection for right foot arthritis is denied.  

A compensable disability evaluation for dorsal boss at second cuneiform is denied.  



____________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


